722 S.E.2d 439 (2012)
313 Ga. App. 714
BROWN
v.
The STATE.
No. A11A2139.
Court of Appeals of Georgia.
January 26, 2012.
Willie W. Brown, pro se.
Paul L. Howard, Jr., Dist. Atty., David K. Getachew-Smith, Asst. Dist. Atty., for appellee.
McFADDEN, Judge.
Acting pro se, Willie Brown appeals from the trial court's order of nolle prosequi on his indictment on a theft by taking charge. He enumerates the following error in his appellate brief: "The trial court erred by failing to conduct a hearing to determine whether Brown requested or qualified to receive alleged indigent counsel (public defender) services." He does not, however, include in his brief any statement of facts, record citation, argument or citation of authority supporting this claimed error, or statement of how the error was preserved for appeal.
*440 Pursuant to Court of Appeals Rule 25(a), an appellant's brief must contain, among other things, a statement of material facts relevant to the appeal, the citation of such parts of the record essential to consideration of the errors complained of, and a statement of the method by which each enumeration of error was preserved for consideration. Court of Appeals Rule 25(c)(2)(i) expressly requires that "[e]ach enumerated error shall be supported in the brief by specific reference to the record or transcript. In the absence of such reference, the Court will not search for or consider such enumeration." And Court of Appeals Rule 25(c)(2) provides that "[a]ny enumeration of error which is not supported in the brief by citation of authority or argument may be deemed abandoned."
Brown's appellate brief wholly failed to support his enumerated error as required by our court rules or otherwise to comport with our court rules regarding the structure and content of briefs. Consequently, we deem the claim of error abandoned, and we will not consider it. Slmbey v. State, 288 Ga.App. 717, 718, 655 S.E.2d 223 (2007).
Judgment affirmed.
PHIPPS, P.J., and ANDREWS, J., concur.